 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5

 6

 7   UNITED STATES OF AMERICA,

 8                   Plaintiff,
                                                                   2:15-cr-00280-RCJ-PAL-2
 9          vs.
                                                                             ORDER
10   EVELYN CARRASCO et al.,

11                   Defendants.

12

13          A grand jury indicted Defendant Evelyn Carrasco in this District on three counts relating

14   to the counterfeiting of credit cards. Defendant was arrested and brought before a magistrate

15   judge in the Central District of California, who released her to a drug treatment facility, from

16   which she absconded. The magistrate judge issued a new warrant for her arrest, but the

17   Government did not apply for a new warrant in this District. At a status conference over two

18   years later, the Government was unable to tell the Court whether there was any outstanding

19   warrant from this District, so the Court dismissed the Indictment. The Government has asked the

20   Court to reconsider, arguing that it never applied for a new warrant in this District because it

21   presumed the warrant from the Central District of California was sufficient. The Government

22   argues it has never abandoned its intention to prosecute the case and is willing to apply for a new

23   warrant in this District to demonstrate its earnestness in prosecuting the case.

24   ///



                                                    1 of 2
 1                                           CONCLUSION

 2          IT IS HEREBY ORDERED that the Motion to Reconsider (ECF No. 65) is GRANTED

 3   IN PART. The Order (ECF No. 64) dismissing the Indictment is STAYED until seven (7) days

 4   after the entry of this order. The Government may submit a warrant application in this District

 5   during the stay. Upon that submission, the Order (ECF No. 64) shall be VACATED without

 6   further action by the Court.

 7          IT IS SO ORDERED.
     Dated this 24th day of October, 2018.
 8   Dated this 16th day of October, 2018.

 9
                                                  _____________________________________
10                                                          ROBERT C. JONES
                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                  2 of 2
